Citation Nr: 0629001	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  97-31 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 30 
percent for the post-operative residuals of a total right 
knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In July 1997, the RO denied service connection 
for PTSD.  An August 2002 rating decision granted a 100 
percent rating for convalescence following a total knee 
replacement, effective in May 2002, with a post-convalescence 
schedular rating of 30 effective in July 2003.  The veteran 
disagreed with the 30 percent rating.  

In his August 2003 notice of disagreement the veteran wrote 
that he needed a higher rating to survive and that he did not 
feel that he was employable.  On his November 2003, VA joints 
examination, the veteran stated that he had worked as an 
automobile mechanic, but could no longer perform the 
activities required, particularly squatting repetitively or 
for prolonged periods.  In his March 2004 substantive appeal 
of the rating, the veteran again asserted that he did not 
feel he was employable because his knee placed too many 
restrictions on him.  The Board finds that an informal claim 
for a total disability rating based on individual 
unemployability (TDIU) has been raised, which is referred to 
the RO for initial action.  See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); see also VAOPGCPREC 12-2001 (July 
6, 2001).  

In February 2006, the RO denied service connection for a 
hearing loss disability and tinnitus.  A notice of 
disagreement is not of record, so the matter is not within 
the jurisdiction of the Board.  38 U.S.C.A. §§ 7104, 7105 
(West 2002).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The preponderance of competent medical evidence 
establishes that the veteran does not have PTSD attributable 
to any verified in-service stressor.  

3.  The post-operative residuals of a total right knee 
replacement are manifested by a restriction of knee flexion 
to 120 degrees; there is no limitation of extension, 
instability, subluxation or ankylosis.  

4.  The medical evidence shows that the veteran's service-
connected scar secondary to a right knee replacement is 
painful and tender upon palpation.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).

2.  The criteria for a disability rating in excess of 30 
percent for the post-operative residuals of a total right 
knee replacement have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 4.40, 
4.45, 4.71a, 4.118 and Codes 5055, 5256, 5261, 5262 (2005).  

3.  The criteria for an initial separate 10 percent rating 
for a tender postoperative scar secondary to a right knee 
replacement, but no more than 10 percent, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 7804 (2005); Esteban v. Brown, 6 Vet. App. 
259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of October 2003, for the 
knee, and November 2005, for PTSD, discloses that they 
complied with all the requirements as described by the Court.  
Particularly, the wording of the VCAA notice adequately 
informed the claimant that he should provide "any" evidence 
in his possession pertaining to the claim; that he should 
give VA everything he had pertaining to the claim.  

In Pelegrini, at 120, the Court held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the PTSD claim currently before the Board, as well as claims 
such as the knee rating claim filed after the enactment of 
the law, a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  VCAA notice 
was not provided to the veteran before the RO decisions that 
are the subject of this appeal.  However, the RO decision on 
the PTSD claim was issued in March 1999, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  In Pelegrini, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The October 2003 and November 2005 VCAA 
letters notified the veteran and his representative of the 
status of the evidence as it was developed and of the need 
for substantiating evidence from him.  While these were post 
decisional documents, they gave the veteran several 
opportunities to respond before the RO last re-adjudicated 
his claim.  Any deficits in the original notice were cured 
long before the case came to the Board and are no more than 
non-prejudicial error.  The veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  
Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained, 
including records from the Social Security Administration and 
a report from the Center for Unit Records Research on the 
veteran's claimed stressors.  The service medical and 
personnel records are in the claims folder.  VA records have 
been obtained.  

The veteran has been examined several times by VA physicians 
and medical opinions have been rendered.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  With respect to the claim 
for a higher rating for a knee replacement, the orthopedic 
examinations revealed findings that are adequate for rating 
purposes.  As to the PTSD claim, psychiatrists and 
psychologists have evaluated the veteran and upon 
consideration of their findings, along with the other 
relevant evidence of record, the Board finds that another 
examination or medical opinion is not necessary to adjudicate 
the appeal for service connection.  38 U.S.C.A. 
§ 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).    

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  The required notice information 
was provided to the veteran in June 2006.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD and an 
increased rating for his right knee, but he was not initially 
provided with notice of the type of evidence necessary to 
establish a disability rating for PTSD or effective dates for 
the disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

PTSD

Criteria for Service Connection   

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  

Background 

The service medical records do not show any psychiatric 
symptoms during service, nor do they reflect any traumatic 
injury.  The service personnel records do not show that the 
veteran was involved in combat.  They do show that he served 
in Vietnam.  He was assigned to a landing ship, tank (LST), 
from January 1969 to December 1971 and was qualified as an 
assault boat coxswain in March 1970.  In December 1971, he 
missed the sailing of his ship and was transferred to another 
ship.  His evaluations were lower after that incident.  The 
Center for Unit Records Research (CURR) reported that they 
reviewed the command history for the ship.  It landed in 
Vietnam, picked up supplies and then took them to another 
part of the country, where it supplied troops and patrol 
craft.  The ship was also used to hold detainees and enemy 
prisoners brought in by the patrol craft and its own boats 
were used to deliver supplies to various units.   

In November 1996, the veteran sought VA medical care 
complaining of depression and stating that he may be suicidal 
and violent to others.  His mother reported that she thought 
he was using methamphetamines.  History included substance 
abuse for 10 years.  

In December 1996, the veteran reported that he was dealing 
better with his situation.  He could not tell much difference 
in his attitude.  He reported getting a 30 day eviction 
notice.  He said he had always been a light sleeper and he 
slept 6 to 8 hours, awaking every 2 to 3 hours.  His appetite 
was fine.  His concentration was doing alright.  He was able 
to enjoy activities 20 to 30 percent of the time.  He had two 
crying spells.  He had no suicidal thoughts.  He had one beer 
and no drugs.  On mental status examination, his mood was 
fair.  The flow of thought was not tangential.  There was no 
dyskinesia.  Thought content did not include hallucinations, 
delusions, or suicidal or homicidal ideation.  He was 
oriented.  Recent and remote memory were intact.  Insight and 
Judgment were good.  The VA staff psychiatrist, R. K. S., 
M.D., concluded with an impression of major depressive 
disorder.  

The earliest mention of PTSD is in the mid to late 1990s.  A 
mental health clinic note by a VA clinical psychologist, R. 
E. A., Ph.D, includes history obtained from the veteran's 
mother, who told the clinician that the veteran did change 
after Vietnam and he would not talk about his experiences.  
The veteran indicated that he had three 6-month tours in 
Vietnam, including duty on a LST, from which he would go out 
in boats.  He was leading petty officer of the boat division 
and assigned his men to the boats.  The veteran noted that 
they were shot at and shot back.  He also claimed that he 
participated in two Marine landings on the coast, which were 
under hostile fire.  The clinician observed that the veteran 
was guarded with a dysphoric mood.  The assessment was as 
before, rule out PTSD.  

In February 1997, the VA PTSD Clinical Team prepared an 
extensive evaluation.  The veteran described a deteriorating 
course of depressive symptoms, since the previous summer when 
he had to take time off because of knee and back symptoms.  
It was noted that the business had been going down hill for a 
long time and he was in serious danger of loosing his lease.  
Current symptoms included sadness, hopelessness, sleeping 2 
to 3 hours at a time and getting 6 hours sleep a night.  He 
had some passive suicidal thinking but not active plans and 
he was not psychotic.  He gave a history of past alcohol and 
drug use.  As to his service history, he told of being a 
bosun's mate and driving LST's.  He rotated to Vietnam for 
four 6-month tours between 1970 and 1972.  They took sporadic 
sniper fire and were never involved in intense combat.  He 
did fire his weapon but only defensively and only rarely.  He 
had no specific traumatic memories of Vietnam and stated that 
he avoided thinking about it.  He had no re-experiencing 
symptoms and relatively few others.  The doctor noted the 
veteran's work history and mental status examination 
findings.  

In his assessment, R. D. C., Ph.D, a psychologist with the 
PTSD Clinical Team noted that the veteran had four 6-month 
rotation in Vietnam as a boat driver on the coast and coastal 
rivers.  He had minimal contact with the enemy and described 
no events meeting the criteria for trauma.  He had no re-
experiencing symptoms of events from Vietnam.  Although he 
avoided thoughts and physical reminders of his time in 
Vietnam, and was somewhat hypervigilant, he did not appear to 
suffer from PTSD.  His current symptoms would point either to 
exacerbation of a low-level depression into a full major 
depressive disorder, single episode, or an adjustment 
reaction to recent financial losses.  The diagnostic 
impression was rule out major depressive disorder, recurrent, 
moderate, and rule out adjustment disorder with depressed 
mood.  There was no diagnosis of PTSD.  The veteran was 
referred back to Dr. R. E. A., for limited time therapy.  

In April 1997, the veteran submitted a list of stressors.  In 
September 1969, he led amphibious vehicles to the beach.  
They received mortar rounds.  They called in jets, which 
bombarded the landing area with napalm and they received no 
more resistance.  They had two assaults, one with American 
Marines and the other with Korean Marines.  In March 1971, 
they gave artillery support to ground troops.  Also, in March 
1971, he flew on a helicopter to a camp 26 miles inland and 
spent the day.  Almost all of the men on watch were drunk or 
had been smoking pot.  The only way in or out was by 
helicopter and he could hear small arms fire occasionally.  
Later that month, the ship fired over 200 rounds bombarding 
bunkers and structures on shore.  In December 1971, the ship 
went up river to pick up some equipment.  It was escorted by 
armed helicopters.  The veteran was helmsman.  At times the 
river was so shallow the screws were kicking up mud from the 
bottom.  There were two sampans which were drifting loose 
with apparently no one in them.  After shooting at them with 
a machine gun, the ship ran over them.  

VA clinical notes from March 1997 to March 1998 show that 
clinical psychologist, Dr. R. E. A., and psychiatrist Dr. R. 
K. S., continued to treat the veteran for a major depressive 
disorder.  

In a treatment plan review update, dated in December 1997, 
Dr. R. E. A. wrote that the veteran had returned after 
several months of absence from the clinic.  He had been 
discharged earlier in the year, as he felt he met his 
treatment goals.  His current admission was precipitated by 
his arrest for suspected illegal activities.  In response to 
his arrest and associated stress, including loosing his 
business, he had developed some depressive symptoms.  The 
impression was a probable recurrent depression.  The doctor 
specified that the veteran did not have PTSD.  

In a letter dated in May 1998, the veteran reported being a 
boat coxswain and a LST helmsman.  He said he served 3 to 4 
tours of duty in Vietnam.  His ship served as a station ship, 
supplying ammunition and fuel to patrol boats.  He was in 
charge of the boat division and was aboard when the boats 
were in the water.  He was also on the lead boat for two 
amphibious assaults.  He recounted a visit to a compound 
inland.  On arrival, he was given a flack jacket, ammunition 
belt, helmet, and M-1 carbine.  While there, he agreed to 
stand watch.  He saw a young boy coming toward them.  One of 
the other men yelled something to the boy in Vietnamese. They 
hollered at him again and still no response.  They turned to 
the veteran and told him that he was the one who spotted the 
boy so he got to take him out.  He thought they were kidding, 
but they said it again, and in fact ordered him to shoot the 
boy.  He took aim at the boy but could not pull the trigger 
and started crying.  One of the others shot the boy right in 
the head.  The boy was booby-trapped and would have ended up 
killing them all.  The veteran went on to detail how much the 
incident bothered him.  The veteran also described his knee 
injury in service, its subsequent symptoms and treatment.  

Clinical notes show the veteran saw Dr. R. E. A., in May 
1998.  The doctor noted that he had previously referred the 
veteran for PTSD evaluation.  In February 1997, Dr. R. D. C., 
with the PTSD team evaluated the veteran and they did not 
support the diagnosis of PTSD.  The doctor noted that he had 
referred the veteran because his mother was quite convinced 
that her son's difficulties began in Vietnam, and she was 
still convinced of that.  The veteran wanted to be re-
evaluated for PTSD.  The doctor told the veteran that he did 
not believe the veteran had PTSD.  The doctor decided the 
refer the veteran to the PTSD team.  The impression was 
depression in remission.  

Later in May 1998, the veteran was seen by VA staff 
psychiatrist T. Z. S., M.D..  The veteran reported that he 
had been depressed for the past 3 years and his improvement 
had been slow because of his physical condition.  He also 
spoke of occasional flashbacks and nightmares of his Vietnam 
experience.  The assessment was a major depression and rule 
out PTSD.  

In June 1998, the veteran was seen by Dr. R. E. A., who 
entered an impression of major depression.   

In July 1998, the veteran was seen on referral for a PTSD 
evaluation.  He stated that he originally failed to disclose 
a number of events which were not only distressing, but had 
continued to plague him.  He was on an LSST responsible for 
ferrying supplies up various rivers to remote firebases and 
make beach landings to offload troops and motorized 
equipment.  He stated that they were under fire only on one 
occasion and no one was hit.  The most traumatic event 
occurred when he flew by helicopter to a remote fire base.  
While he was there, he was given a helmet, a flak jacket and 
an M-1 and placed on perimeter guard.  A 5 to 6 year old boy 
approached their position and after failing to stop, the 
veteran was told to shot him but could not.  Another troop 
shot the boy and he exploded due to the explosives he had 
hidden under his shirt.  He stated that he apologized to 
those around him for failing to fire and was taken back to 
his ship.  The veteran outlined his post service work 
history.  He denied flashbacks, nightmares or intrusive 
thoughts, but endorsed isolative behaviors and hyperarousal.  
About 2 years earlier he had been feeling suicidal, sought 
help from VA and was on antidepressant medication.  He was 
noted to be casually attired with an appropriate mood and 
affect.  The assessment was major depressive disorder versus 
dysthymia.  It was commented that the veteran did not endorse 
symptomatology required for a diagnosis of PTSD.  

In July 1998 and August 1998, Dr. T. Z. S. enter an 
impression of major depression and rule out PTSD.  In 
December 1998, Dr. T. Z. S.'s impression was major depressive 
disorder and PTSD by history.  

In January 1999, Dr. R. E. A. reported an impression of major 
depression.  There was no diagnosis of PTSD.  In February 
1999, psychiatric resident, K. A. K., M.D., reported an 
assessment of major depressive disorder, sleep disturbance 
and financial and family stressors.  

In April 1999, Dr. R. E. A. saw the veteran.  He was upset 
about losing his license due to back child support.  The 
impression was major depression, recurrent, in partial 
remission.  

Also in April 1999, the veteran was seen by psychiatry 
resident, S. T. S-C., M.D.  The veteran focused on perceived 
unfair treatment because he stopped paying child support.  
The assessment was a major depressive disorder with residual 
symptoms at the maximum dose of Paxil and trazadone.  
Additional medication was recommended.  In May 1999, the 
assessment was major depressive disorder in early remission.  

In August 1999, Dr. T. Z. S. enter an impression of major 
depression and rule out PTSD.  

In September 1999, Dr. R. E. A. recorded an impression of 
major depression, recurrent.  

In November 1999, the veteran appeared before a hearing 
officer at the RO and gave sworn testimony.  He told of his 
service aboard a LST and of an incident when he thought fish 
were landing beside them, when in actuality they were mortar 
rounds.  Jets were called in to bomb the area.  There were 
also episodes when the ship fired at suspected targets going 
up river and did off-shore bombardment.  He recalled an 
incident which happened at a compound inland he was visiting.  
He was on watch and a boy came down the walkway.  The troops 
hollered something in Vietnamese and the boy did not respond.  
The men in the dugout said "He's yours," like they were out 
shooting quail, but he could not do it.  One of the other men 
shot the boy and killed him.  He was booby-trapped, so there 
would have been more killed and that bothered him.  He also 
said that he felt threatened when he was in the boats, 
because the coxswain sits wide open.  In addition to other 
information, the veteran discussed his current psychiatric 
symptoms and treatment.  

In December 1999, Dr. T. Z. S. enter an impression of major 
depression and PTSD by history.  

In a July 2000 clinical note, Dr. T. Z. S. wrote that the 
veteran was upset about being rejected for his PTSD claims.  
He was having monthly sessions with a social worker at a Vet 
Center.  He appeared mildly dysphoric and quiet with an 
indifferent attitude.  The impression was major depressive 
disorder, recurrent, mild/PTSD.  

In a letter dated in August 2000, Dr. T. Z. S. reported that 
the veteran had been under care for mental illness since 
November 1996.  He was evaluated by many therapists and 
mostly focused on his depression, but never had specific 
focused treatment for his possible service related PTSD.  It 
was the doctor's professional impression that the veteran had 
ongoing mood symptoms related to his PTSD condition requiring 
continuing mental health services.  The doctor recorded 
similar information in an August 2000 clinical note.  

In September 2000, a licensed clinical social worker at a Vet 
Center wrote to the RO noting that the veteran was requesting 
reconsideration of his claim for service connection for PTSD.  
It was reported that the veteran was being treated for PTSD 
resulting from internalized and unresolved emotional conflict 
sustained while serving in Vietnam.  Since his return, he 
experienced difficulties maintaining meaningful relationships 
and satisfactory employment.  The social worker's notes show 
that the veteran experienced chronic intrusive thoughts and 
nightmares of mortar fire and napalm explosions while on an 
assault mission as a boat coxswain in the delta region of 
Vietnam.  He witnessed a Vietnamese boy, who was booby 
trapped, explode in close proximity.  He had many issues with 
trust and authority figures.  He had internalized anger and 
rage, when he became easily provoked at the slightest 
provocation.  He manifested heightened arousal and 
hypervigilant behaviors.  He tended to isolate himself and 
avoided crowds due to anxiety attacks.  He was said to have 
depression and anxiety disorders secondary to PTSD.  

In a clinical note dated in December 2000, Dr. T. Z. S. wrote 
that there were no significant changes.  The veteran had 
financial difficulties but was going to school.  He insisted 
that he was avoiding people as best as possible and avoided a 
film on the Mi Lai massacre.  He felt people did not believe 
he had PTSD despite 3 tours in Vietnam with traumatic 
experiences which he claimed were haunting still with ongoing 
depression, anxiety and irritable mood.  He maintained PTSD 
supportive therapies at a Vet Center, twice a month.  He said 
his sleep was interrupted in the early hours.  The impression 
was depressive disorder, not otherwise specified, and PTSD.  

Continued notes from Dr. T. Z. S. are of record.  In June 
2001, the diagnosis included PTSD.  In November 2001, it 
included PTSD by history.  

In January 2002, a VA PTSD examination was conducted by D. 
W., Ph.D.  The claims file was available and reviewed by the 
examiner.  It was noted that the veteran's first contact with 
any kind of mental health care was about 6 years earlier, 
although he reported having symptoms with periodic flashbacks 
before that.  He was currently seeing a counselor at the Vet 
Center about once a month and seeing Dr. T. Z. S. for 
medication.  The veteran reported his mood to be fairly good 
and stable.  Sleep was not good and concentration was not too 
good.  His appetite was good.  He had crying spells about 
twice a week.  Various aspects of the veteran's history were 
set out in detail.  He served from January 1969 to August 
1972.  He was a boatswain's mate and served three or four 
tours of 6-months as a boat driver on patrol boats.  Their 
job was to replenish helicopters and fuel in Vietnam.  He was 
part of a support unit.  He reported being exposed to combat.  

The veteran reported numerous traumatic events while in 
Vietnam.  He reported that he dealt with body bags and saw 
wounded on a fairly frequent basis.  The most troubling event 
occurred when he was with a group of Marines monitoring the 
perimeter.  He said a young kid was walking down the street.  
Someone yelled something at him in Vietnamese.  The kid kept 
walking, so someone yelled at him in Vietnamese another 
couple of times.  The Marine next to him said "Well, why 
don't you go ahead and shoot the kid?"  The veteran said he 
just started crying and could not shoot the kid.  One of the 
Marines shot him and there was a massive explosion which blew 
the kid into many parts.  He said he had a bad memory of part 
of the boy's brain being exposed and part of his skull there.  
He told the examiner how he used to work with kids and how 
that affected him in a severe manner.  

The examiner had difficulty in accepting and believing the 
veteran's story.  The veteran seemed sincere, but review of 
the transcript of the November 1999 RO hearing showed that 
the veteran described a different story to some extent and 
with significant differences, which made one wonder if he was 
not trying to make sure that he obtained the PTSD rating.  
The examiner noted that in his sworn hearing testimony the 
veteran stated, "one of the guys that was in the deal did 
shoot the boy and kill him, and he was booby trapped so there 
would have probably been much more killed and that kind of 
bothered me."  He noted that it kind of bothered him and did 
not talk about whether there was an explosion or not and did 
not speak of carnage.  It seemed highly unlikely to the 
examiner that the veteran would have given the description of 
the incident in November 1999 and currently tell the story in 
a significantly different way, with the body blowing up.  It 
sounded to the examiner like an exaggeration at best.  As a 
result, the examiner questioned the veteran's voracity about 
other symptoms too.  

The psychologist examined the veteran's mental status and 
diagnosed a major depressive disorder, recurrent by history 
but not currently symptomatic.  

The psychologist concluded that the veteran did not meet the 
diagnostic criteria for PTSD.  It was believed that he was 
probably involved in some traumatic experiences there but 
there was sufficient evidence in the examiner's mind to not 
believe what he told about the primary event in Vietnam and 
therefore reason to question about the other reports of his 
symptoms of PTSD.  

Analysis

The evidence is conflicting as to whether the veteran meets 
the diagnostic criteria for PTSD.  In this case, a social 
worker at a Vet Center and a VA psychiatrist, Dr. T. Z. S., 
have diagnosed PTSD.  However, their diagnoses are outweighed 
by other reports.  In his August 2000 letter, Dr. T. Z. S. 
asserted that the veteran had been evaluated by many 
therapists who mostly focused on his depression, but never 
had specific focused treatment for his possible service 
related PTSD.  That was not correct.  The veteran had already 
had two very detailed evaluations by PTSD specialists, in 
February 1997 and July 1998.  He would be afforded a third 
detailed PTSD evaluation in January 2002.  On each occasion 
the doctors reviewed the claims folder and other records and 
provided detailed findings and analysis.  Over the years, 
these reports, by different doctors, consistently concluded 
that the veteran did not have PTSD.  Each of these reports is 
so detailed and well analyzed that it could by itself 
outweigh the brief and sketchy opinions provided by Dr. T. Z. 
S. and the social worker.  When three such reports over a 
period of years, by different examiners, are added together, 
to include the most recent psychiatric examination that 
specifically ruled out the diagnosis, their combined force 
drives the Board to the inescapable conclusion that the 
overwhelming preponderance of the competent evidence is 
against a current diagnosis of PTSD.  

Another impediment to a grant of service connection in this 
case is the absence of a verifiable stressor upon which a 
diagnosis was based.

The service personnel records reveal the veteran served in 
Vietnam but they do not show that he received any medals or 
decorations evincing combat duty.  Under such circumstances, 
service connection for PTSD requires credible supporting 
evidence that a claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2005).  There is no such credible or 
verified in-service stressor in this case.  

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994); see also Suozzi v. Brown, 10. Vet. App. 307, 310-
311 (1997) (corroboration of every detail of a claimed 
stressor, including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD. 

The veteran has repeatedly described a stressor involving the 
death of a booby-trapped child, although the details he has 
provided of the incident have varied.  VA has tried to verify 
this incident.  The CURR researched the matter to the extent 
possible and did not find any evidence to verify the claimed 
incident.  The Board notes that without more specific 
details, this alleged incident cannot be verified.  That is, 
generally anecdotal incidents such as this alleged event are 
not researchable, since incidents can only be officially 
researched if they have been reported and documented.  See 38 
C.F.R. § 3.159 (c)(2)(i) (2005).  It is also pertinent to 
note that the most recent examination by a psychologist, who 
ruled out a diagnosis of PTSD, indicated after a review of 
the claims file and obtaining a history that the veteran's 
description of the incident involving the death of the child 
is not credible.  The veteran has not submitted any evidence 
to corroborate his alleged exposure to weaponry fire.

The preponderance of competent evidence is against a finding 
veteran has PTSD due to an in-service stressor.  As the 
preponderance of evidence is against the veteran's claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal for service connection for PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Right Knee

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2005).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2005).  

Prosthetic replacement of a knee joint will be rated as 100 
percent disabling for 1 year following implantation of the 
prosthesis.  A 60 percent rating will be assigned with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability will be rated by analogy to diagnostic codes 
5256, 5261, or 5262.  The minimum rating is 30 percent.  
38 C.F.R. Part 4, Code 5055 (2005).

Ankylosis of the knee will be rated as 60 percent disabling 
if at an extremely unfavorable angle, in flexion at an angle 
of 45 degrees or more.  A 50 percent rating will be assigned 
if the knee is in flexion between 20 degrees and 45 degrees.  
The disability will be rated at 40 percent if it is in 
flexion between 10 degrees and 20 degrees.  A 30 percent 
rating will be assigned if there is ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees.  38 C.F.R. Part 4, Code 5256 (2005).

The highest disability rating based on flexion or bending of 
the knee is 30 percent and it requires that flexion of the 
leg be limited to 15 degrees.  38 C.F.R. Part 4, Code 5260 
(2005).  

Where extension (or straightening) of the leg is limited to 5 
degrees from the straight leg position, the disability will 
be noncompensable.  Where extension is limited to 10 degrees, 
the disability will be rated at 10 percent.  Where extension 
is limited to 15 degrees, the disability will be rated at 20 
percent.  Where extension is limited to 20 degrees, the 
disability will be rated at 30 percent.  Where extension is 
limited to 30 degrees, the disability will be rated at 40 
percent.  Where extension is limited to 45 degrees, the 
disability will be rated at 50 percent.  38 C.F.R. Part 4, 
Code 5261 (2005).

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (2005).  

Background

The veteran underwent a total replacement of his right knee 
in May 2002.  Follow-up notes reflect a good response to 
physical therapy.  

VA clinical notes of April 2003 show the veteran reported 
occasional pain in the right knee for 3 to 4 hours when 
tending bar.  Otherwise, he had no pain, limp, cane, or pain 
medication.  He could walk 4 to 5 blocks on level ground.  He 
went up stairs one step at a time.  The knee did not bother 
him at night.  On examination, his stance was full with 
normal alignment.  Gait was normal.  Right knee flexion went 
to 128 degrees with extension to the 0 degree position, as 
compared to the left knee, which had flexion to 135 degrees 
and extension to 0 degrees.  There was slight effusion.  
There was no swelling or warmth.  The patella tracked in the 
midline.  The doctor's impression was that the right total 
knee replacement had followed a satisfactory course.  

The September 2003 VA clinical note shows that the veteran 
was using a brace on the right knee, with significant 
improvement.  The range of motion was from 120 to 0 degrees.  
There was medial and lateral joint line tenderness.  

The veteran had a VA joints examination in November 2003.  He 
reported that since his total knee replacement, he had less 
pain, but also less function.  The veteran stated that he was 
unable to run or jump, and had an antalgic gait with a limp.  
He indicated that he could not stand for more than 4 or 5 
hours at a time, or his knee would swell.  He could not walk 
for prolonged periods, 5 or 6 blocks maximum.  He could not 
squat repetitively or for prolonged periods.  His knee popped 
when he walked on it.  He did not use crutches or braces.  
Physical examination showed the veteran to be in no apparent 
distress.  He walked with an antalgic gait, limping on the 
right leg.  There was mild enlargement of the right knee 
compared to the left.  There were scars on the right knee 
which were mildly tender, nonadherent and nondepressed.  The 
prepatellar scar was moderately tender.  A scar across the 
medial aspect of the knee was nontender, nonadherent, and 
nondepressed.  The doctor found extension to 0 degrees, which 
he noted was full.  Flexion was to 120 degrees or a lack of 
20 degrees of full flexion.  There was a 11/2 centimeter 
atrophy of the right calf.  The veteran was able to walk on 
his toes and heels.  The assessment was status post total 
knee replacement.  It was noted that the veteran's claims 
folder was reviewed.  

The November 2003 VA X-ray studies of the right knee 
disclosed the tibial tray was in slight varus position.  
Femoral and patellar components were in good position.  There 
was no definite radiographic evidence of prosthesis 
loosening, dislocation, or infection.  There was no evidence 
of large joint effusion.  The impression was status post 
total knee replacement.  

On the VA Agent Orange examination, in February 2004, the 
veteran's right knee flexion was 120 degrees and extension 
went to 0 degrees.  The veteran's gait was normal and he was 
able to tandem walk.  Joints and muscles were symmetric, 
without swelling, masses or deformity.   

An April 2004 VA clinical note reveals that the right knee 
had been stable over the past year.  The veteran reported 
transient symptoms of achiness and stiffness after prolonged 
sitting.  There was a question of a slight limp.  He used no 
supports.  He could walk on a level surface for 1/2 mile.  He 
took stairs step over step.  He did not use analgesics for 
his right knee.  Examination disclosed a stance with full 
extension.  There was a normal gait.  The incision was well 
healed.  The patella tracked in the midline.  There was no 
swelling, warmth, or effusion.  Flexion went to 126 degrees 
and extension went to 0 degrees.  There was no laxity.  The 
impression was an excellent course 2 years after a right 
total knee replacement.  


Analysis

The veteran reports that a consideration for going ahead with 
the total knee replacement was that he had been told the 
post-surgical residuals would be rated as 60 percent 
disabling.  It is true that the residual disability can be 
rated as high 60 percent, but that requires chronic residuals 
such as severe painful motion or weakness in the affected 
extremity.  The repeated examinations and VA clinical notes 
are not consistent with such findings.  

The Board has evaluated the possibility of an intermediate 
degree of disability.  The rating criteria provide that the 
disability can be rated under diagnostic codes 5256, 5261, or 
5262.  In this case, there is no ankylosis or bony fixation 
ratable under diagnostic code 5256.  Code 5260 based on 
limitation of flexion does not provide a higher rating than 
the current 30 percent.  The veteran's limitation of flexion 
to 120 degrees does not approximate a compensable limitation 
under that code.  A higher rating could be assigned under 
diagnostic code 5261 for limitation of extension or 
straightening of the leg; however, the repeated testing has 
established that there is no limitation of extension.  The 
leg consistently extends to the 0 degree position.  
Similarly, diagnostic code 5262 provides a 30 percent rating 
for a marked knee disability resulting from a malunion of the 
leg bones.  The next higher rating, 40 percent requires a 
nonunion with loose motion, requiring brace.  There is 
nothing analogous here.  The X-rays show the prosthesis to be 
in good position.  There has been no loose motion on 
examination.  There is no indication that the veteran's knee 
disability necessitates a brace.    

In conclusion, the Board finds that the objective findings of 
the medical personnel who have examined the veteran provide 
the most probative evidence as to the extent of his right 
knee disability and whether it meets any applicable criteria 
for a higher rating.  Here, the competent medical evidence 
clearly establishes by a preponderance of the evidence that 
the service-connected right knee replacement does not meet 
any applicable criteria for a higher rating.  As the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  The 
question remains whether a separate compensable rating may be 
granted for the veteran's postoperative scar.  38 C.F.R. §§ 
4.118.  

Evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2005).  However, the United States Court of Veterans Appeals 
held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  Here, while the evidence is somewhat 
conflicting, there is objective medical evidence of a tender 
postoperative scar secondary to the veteran's service-
connected right knee replacement.  The Board finds that the 
medical evidence is at least in equipoise and therefore 
supports the criteria for a separate 10 percent rating for a 
tender postoperative right knee scar.  38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Code 7804 (2005); Esteban, supra.  

It should be noted that 10 percent is the highest evaluation 
for a tender and painful scar under the former criteria and 
for a painful scar under the current criteria for rating 
scars.  38 C.F.R. § 4.118, Code 7804.  A higher rating would 
require the scar to be deep or to cause limited motion and 
involve an area or areas exceeding 12 square inches (77 sq. 
cm.).  38 C.F.R. Part 4, § 4.118, Code 7801 (2005).  The 
medical evidence here shows that the scar is not deep and any 
limitation of motion that is present part of the 40 percent 
rating in effect for the low back disability.  The scars in 
the right knee region does not approximate the area or areas 
exceeding 6 square inches (39 sq. cm.) required for a 10 
percent rating under this diagnostic code.  38 C.F.R. Part 4, 
§ 4.118, Code 7801 (2005).  Thus, a 10 percent rating for a 
painful scar is the maximum rating that may be assigned for 
the scar under either old or new rating criteria, effective 
prior to and as of August 30, 2002.  38 C.F.R. Part 4, 
§ 4.118.  




Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005).  The Board, as 
did the RO (see statement of the case dated in May 2000), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected status-post right knee 
replacement has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for PTSD is denied.  

A disability rating in excess of 30 percent for post-
operative residuals of a total right knee replacement is 
denied.  

A separate 10 percent rating for a tender right knee 
replacement scar is granted, subject to the law and 
regulations governing the payment of monetary benefits.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


